Cite as: 549 U. S. ____ (2006)           1

                    Statement of STEVENS, J.

SUPREME COURT OF THE UNITED STATES
      ROBERT F. CALDWELL AND PETE RONALD 

      MARTINEZ v. NATHANIEL QUARTERMAN, 

        DIRECTOR, TEXAS DEPARTMENT OF 

        CRIMINAL JUSTICE, CORRECTIONAL

             INSTITUTIONS DIVISION 

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT


            No. 05–10671.   Decided October 10, 2006 



  The petition for a writ of certiorari is denied.
  Statement of JUSTICE STEVENS respecting the denial of
the petition for writ of certiorari.
    The limitations period in the Antiterrorism and Effec
tive Death Penalty Act of 1996 (AEDPA) requires a “per
son in custody pursuant to the judgment of a State court”
to file an application for a writ of habeas corpus within one
year of “the date on which the judgment became final
. . . .” 28 U. S. C. §2244(d)(1)(A). This case raises the
question whether a Texas order of “deferred adjudication
probation” is a “judgment” under the statute. In essence,
a deferred adjudication probation order places a defendant
on probation while postponing any adjudication of guilt.
See Tex. Code Crim. Proc. Ann., Art. 42.12, §5 (Vernon
2006 Supp. Pamphlet). If the defendant successfully
completes the terms of his probation, the charges against
him are dismissed, §5(c); if he violates those terms, he is
found guilty and sentenced, §5(b). See generally Taylor v.
State, 131 S. W. 3d 497, 499–500 (Tex. Crim. App. 2004).
Often, a defendant’s case is finally resolved many years
after the entry of the order of deferred adjudication.
2               CALDWELL v. QUARTERMAN

                   Statement of STEVENS, J.

   That is precisely what happened here. Petitioners
Robert Caldwell and Pete Martinez pleaded guilty and
were placed on deferred adjudication probation. Both
subsequently violated the terms of their probation, had
their probation revoked, were adjudicated guilty pursuant
to their earlier pleas, and were given lengthy prison sen
tences. Promptly after the entry of orders revoking their
probation, petitioners applied for federal writs of habeas
corpus. The Court of Appeals held that their applications
were time barred because they were filed more than one
year after the entry of orders deferring adjudication. The
heart of the Fifth Circuit’s holding is that these earlier
orders were final judgments under AEDPA.
   However, as Judge DeMoss noted in his dissent, there
“are two absolute essentials to a final judgment in a crimi
nal case”—first, a determination of guilt or innocence, and
second, the imposition of a sentence. Caldwell v. Dretke,
429 F. 3d 521, 531 (CA5 2005). Neither occurred prior to
the revocation of petitioners’ probation. Indeed, reconcil
ing the majority’s conclusion with AEDPA’s text is particu
larly difficult because Texas law provides that a “judgment
is the written declaration of the court signed by the trial
judge and entered of record showing the conviction or
acquittal of the defendant.” Tex. Code Crim. Proc. Ann.,
Art. 42.01, §1 (Vernon 2006 Supp. Pamphlet) (emphasis
added). An order of deferred adjudication probation is not
a conviction, and it is therefore not a “judgment” under
Texas law. See Davis v. State, 968 S. W. 2d 368, 371 (Tex.
Crim. App. 1998). Under a literal reading of the federal
statute, such an order cannot be a “judgment of a State
court” within the strict terms of §2244(d)(1)(A).
   Despite this conflict between the Court of Appeals deci
sion and the plain text of AEDPA, our decision to deny
certiorari is supported by at least two valid considerations.
First, if a court is convinced that a nonliteral reading of a
statute is more faithful to the actual intent of the enacting
                     Cite as: 549 U. S. ____ (2006)                    3

                       Statement of STEVENS, J.

Congress, that reading should normally be preferred. See,
e.g., Woodford v. Ngo, 548 U. S. ___ (2006); Koons Buick
Pontiac GMC, Inc. v. Nigh, 543 U. S. 50 (2004); see also
Dodd v. United States, 545 U. S. 353, 361–362, and n. 1
(2005) (STEVENS, J., dissenting); Barnhart v. Sigmon Coal
Co., 534 U. S. 438, 472 (2002) (STEVENS, J., dissenting).
In this case, the Fifth Circuit had a justifiable basis for
concluding that a nonliteral reading is consistent with
Congress’ intent to “ ‘curb the abuse of the statutory writ
of habeas corpus’ ” and “ ‘address problems of unnecessary
delay.’ ” See 429 F. 3d, at 528 (quoting H. R. Conf. Rep.
No. 104–518, p. 111 (1996)). Second, the Court of Appeals
expressly limited its holding to “instances where a peti
tioner” brings an untimely challenge to “substantive issues
relating to an original order of deferred adjudication pro
bation.” 429 F. 3d, at 530, n. 24. It did not foreclose
timely challenges to such orders, nor did it foreclose timely
challenges to the sentencing aspects of the revocation
proceedings. The Fifth Circuit also did nothing to upset
the practice of deferred adjudication probation itself,
which confers considerable benefits upon defendants who
do not violate the terms of their probation.* This narrow
holding is unlikely to produce injustice. Accordingly, the
denial of certiorari is appropriate.



——————
   * See Davis v. State, 986 S. W. 2d 368, 370 (Tex. Crim. App. 1998) (“A
defendant who has been discharged from deferred adjudication [proba
tion] is immediately eligible to serve on a jury, to vote, and to be rec
ommended for probation by a jury after a finding of guilty at a subse
quent trial” (footnotes omitted)); Ex parte Laday, 594 S. W. 2d 102, 104
(Tex. Crim. App. 1980) (“The whole point of [the deferred adjudication
probation] statute is to avoid having to formally adjudicate the defen
dant’s guilt unless and until he demonstrates that he cannot abide by
the terms of probation set by the court. If the defendant successfully
completes his probation, his offense is essentially expunged”).